Case 19-12134-BFK    Doc 12-1 Filed 07/11/19     Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents    Page 1 of 37


                                                EXHIBIT A
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19    Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents   Page 2 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19    Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents   Page 3 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19    Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents   Page 4 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19    Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents   Page 5 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19    Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents   Page 6 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19    Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents   Page 7 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19    Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents   Page 8 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19    Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents   Page 9 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 10 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 11 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 12 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 13 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 14 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 15 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 16 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 17 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 18 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 19 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 20 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 21 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 22 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 23 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 24 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 25 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 26 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 27 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 28 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 29 of 37



                                                                     EXHIBIT B
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 30 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 31 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 32 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 33 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 34 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 35 of 37
Case 19-12134-BFK    Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55   Desc
                    Exhibit(s) Loan Documents Page 36 of 37
El
 ectronicGovernmentSol
                     utions-EServices                                   Page1 of2
    Case 19-12134-BFK Doc 12-1 Filed 07/11/19 Entered 07/11/19 12:45:55 Desc
                       Exhibit(s) Loan Documents Page 37 of 37
                                                                                            EXHIBIT C




                                                                                                  Police
Home e-
      TaxPayments Real Property Register Of Deeds Comparable Sales PropertyCard FamilyCourt          to
                                                                                                  Citizen
                                   You are Here:homepage > e-
                                                            services > PropertyCard Search>
                                   Assessor Info

                                Assessor Ownership, Location, and TaxInform ation

                                The below information represents all pertinent assessor data based
                                upon the parcel number that you selected. To view the Property Map
                                for this parcel clickhere and search for the parcel on the using the
                                map interface.The below information represents all pertinent assessor
                                data based upon the parcel number that you selected. To view the real
                                property with mapping interface simply clickthe "Map/Assess.Info"
                                button.


                                         Ownership & Location Information

                                         Tax Information



                                Ownership & Location Inform ation:


                   Parcel Num ber:
                   Property Location:             2581JERECO RD
                   Legal Description:             LOT 5Z38-231LOT 5A
                                                  1.75AC
                                                  JACKSON PHILLIPT &
                   CurrentOwner:
                                                  ELIZABETH K
                   Deed Book/Page:                777/1816
                   PlatBook/Page:                 PB97/1313
                                                  JACKSON PHILLIPT &
                   TaxPayer Nam e:
                                                  ELIZABETH
                   Lender Nam e:
                   School DistrictCode:           2
                                                  200/N SUM TR W OF
                   Neighborhood Code:
                                                  HW Y15TO 261
                   #OfLots:                       0
                   #OfBuildings:                  1
                   Num ber ofAcres:               1.75
                   Land Fair MarketValue:         9,187
                   Building Fair MarketValue:     162,118
                   CurrentFair MarketValue:       171,305
                   Assessed Value:                6,860
                   Date LastVisited:              0
                   backto top




http://lansa.sumtercountysc.org:8080/EGSV2 SM TR/PCPrcl
                                                      Srch.do?prcl
                                                                 no=                 2   5 &...   7/8/2 019
